Exhibit 10.3

SECURED PROMISSORY NOTE

Englewood, Colorado

 

 

$2,800,000

May 26, 2009

          FOR VALUE RECEIVED, Cadence II, LLC DBA Network Cadence, a Colorado
limited liability company (“Borrower”), hereby promises to pay to the order of
Pat Burke and Ann Burke (“Lenders”), in lawful money of the United States at the
address of Lenders set forth herein, the principal amount of $2,800,000 (the
“Principal Amount”), together with Interest (as defined in Section 1). This
Secured Promissory Note (“Note”) has been executed by Borrower on the date set
forth above (the “Effective Date”).

          1. Interest. The Principal Amount shall bear interest (“Interest”) at
a rate per annum equal to four (4) percentage points higher than the interest
rate announced and printed in the Wall Street Journal, Western Edition as its
“Prime Rate,” on the date of this Note, with respect to the period ended August
31, 2009, and thereafter, with respect to each successive three-month period (or
part thereof), on the first banking day of each such successive three-month
period (or part thereof) (the “Interest Rate”), from the Effective Date and
continuing until payment in full of the Principal Amount.

          2. Payments. This Note shall be paid in ten (10) quarterly
installments consisting of a principal payment of Two Hundred Eighty Thousand
Dollars ($280,000.00) plus all Interest accrued since the preceding payment (or,
in the case of the first payment, since the date of this Note), commencing
August 31, 2009, and continuing on the last day of each succeeding three-month
period, with the final payment due and payable on November 30, 2011.

          3. Maturity Date. The Principal Amount, all accrued Interest thereon
and all other sums due hereunder, shall be paid in full on November 30, 2011.

          4. Security Interest.

                    (a) Borrower hereby grants to Lenders a security interest in
all present and future property of Borrower wherever located and however
described (including, without limitation, any and all present and future goods,
whether constituting inventory, equipment, or consumer goods (and whether or not
constituting a fixture) and any and all present and future instruments, money,
documents, chattel paper, accounts, contract rights, and general intangibles),
together, in each case, with all proceeds and products thereof (collectively,
the “Collateral”). The foregoing security interest secures, and the Collateral
is security for, the full and prompt payment when due of, and the performance
of, the obligations of Borrower under this Note and all reasonable expenditures
made or incurred by Lenders to protect and maintain the Collateral and enforce
the rights of Lenders under the Note. The foregoing pledge shall create a
continuing security interest in the Collateral and shall (A) remain in full
force and effect until payment in full of the obligations of Borrower under this
Note and (B) be binding upon Borrower and its successors and assigns.

--------------------------------------------------------------------------------



                    (b) Borrower agrees that at any time and from time to time,
Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable in
order to perfect and protect the security interest granted or purported to be
granted hereby to enable Lenders to exercise and enforce their rights and
remedies hereunder with respect to any Collateral.

          5. Application of Payments.

                    5.1. Except as otherwise expressly provided herein, payments
under this Note shall be applied (i) first to the repayment of any sums incurred
by Lenders for the payment of any expenses in enforcing the terms of this Note,
(ii) then to the payment of Interest and (iii) then to the reduction of the
Principal Amount.

                    5.2. Upon payment in full of the Principal Amount and
applicable accrued and unpaid Interest thereon, within ten (10) days of receipt
of written request by Borrower, Lender shall cause this Note to be marked “Paid
in Full” and returned to Borrower.

                    5.3. Borrower, in its sole discretion, may prepay this Note
(in whole or part) at any time without premium or penalty, provided that any
principal prepayment shall be accompanied by all Interest then accrued, if any,
and provided, further, that any such principal prepayment shall be applied to
discharge the principal payments in the inverse order in which any payments
thereon would otherwise become due.

          6. Events of Default.

                    6.1. At the option of Lenders, the entire unpaid Principal
Amount and all accrued Interest shall become immediately due and payable,
without notice or demand, upon the occurrence of any one or more of the
following events of default (each an “Event of Default”):

                    (a) failure of Borrower to pay any part of the principal or
Interest when due;

                    (b) any default in the performance of any obligation of
Borrower hereunder or the Purchase Agreement dated as of the Effective Date by
and between Borrower and Lenders;

                    (c) Borrower shall be unable, or admit in writing its
inability, to pay its debts, or shall not pay its debts generally as they come
due, or shall make any assignment for the benefit of creditors;

                    (e) any of the following events occurs with respect to
Borrower: liquidation or dissolution; merger, consolidation, or other corporate
reorganization; termination of existence; insolvency; business failure; or
cessation of the conduct of any substantial part of Borrower’s business in the
ordinary course; or

                    (f) Borrower shall commence, or there shall be commenced
against Borrower, any case, proceeding, or other action seeking to have an order
for relief entered with respect to Borrower, or to adjudicate Borrower as a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, or composition under any law relating to bankruptcy,
insolvency, reorganization, or relief of debtors or seeking appointment of a
receiver, trustee, custodian, or other similar fiduciary, with respect to any
part of Borrower’s business or property.

2

--------------------------------------------------------------------------------



          6.2. In the event of an Event of Default, any part of the Principal
Amount and any accrued Interest then due shall, from and after the date of such
default, bear interest at the rate per annum equal to four (4) percentage points
in excess of the rate of interest herein provided for at the time of default,
thereafter compounded annually at December 31. Borrower hereby agrees to pay
reasonable attorneys’ fees and all other reasonable costs and expenses incurred,
after an Event of Default, in the enforcement of this Note, the enforcement of
any security interest with respect to this Note, and the collection of amounts
due here under, whether such enforcement or collection is by court action or
otherwise.

          7. Waiver; Enforcement of Rights. Borrower hereby waives diligence,
notice, presentment, protest and notice of dishonor.

          8. Miscellaneous.

                    8.1. Successors and Assigns. The terms and conditions of
this Note shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and permitted assigns of the
parties. This Note is not assignable by Lenders or Borrower without the prior
written consent of the other party.

                    8.2. Loss or Mutilation of Note. Upon receipt by Borrower of
evidence satisfactory to Borrower of the loss, theft, destruction or mutilation
of this Note (together with indemnity reasonably satisfactory to Borrower),
Borrower shall, in the case of loss, theft, destruction or mutilation, or the
surrender and cancellation of this Note, execute and deliver to Lenders a new
promissory note of like tenor and denomination as this Note.

                    8.3. Notices. Any notice, demand, offer, request or other
communication required or permitted to be given pursuant to the terms of this
Note shall be in writing and shall be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one (1) business day after being deposited with an overnight courier service, or
(v) four (4) days after being deposited in the U.S. Mail, First Class with
postage prepaid, and addressed to the recipient at the addresses set forth below
unless another address is provided to the other party in writing:

 

 

 

If to Lenders:

 

 

 

Mr. Pat Burke

 

Ms. Ann Burke

 

7026 S. Magnolia Circle

 

Centennial, CO 80112

3

--------------------------------------------------------------------------------



 

 

 

If to Borrower:

 

 

 

Cadence II, LLC

 

Attn: John McCawley

 

6560 S. Greenwood Plaza Blvd.

 

Englewood, CO 80112

                    8.4 Governing Law. This Note shall be governed in all
respects by the laws of the State of Colorado as applied to agreements entered
into and performed entirely within the State of Colorado by residents thereof,
without regard to any provisions thereof relating to conflicts of laws among
different jurisdictions.

                    8.5 Waiver and Amendment. Any term of this Note may be
amended, waived or modified only with the written consent of Borrower and
Lenders.

                    8.6 Remedies; Costs of Collection; Attorneys’ Fees. No delay
or omission by Lenders in exercising any of its rights, remedies, powers or
privileges hereunder or at law or in equity and no course of dealing between
Lenders and the undersigned or any other person shall be deemed a waiver by
Lenders of any such rights, remedies, powers or privileges, even if such delay
or omission is continuous or repeated, nor shall any single or partial exercise
of any right, remedy, power or privilege preclude any other or further exercise
thereof by Lenders or the exercise of any other right, remedy, power or
privilege by Lenders. The rights and remedies of Lenders described herein shall
be cumulative and not restrictive of any other rights or remedies available
under any other instrument, at law or in equity. Each legal holder hereof shall
have and may exercise all the rights and powers given to Lenders herein.

*  *  *  *  *

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Borrower has caused this Note to be dully executed
as of the Effective Date.

 

 

 

 

CADENCE II, LLC DBA NETWORK CADENCE, a Colorado limited liability company

 

 

 

 

By: /s/ John McCawley

 

 

 

--------------------------------------------------------------------------------

 

Name: John McCawley

 

Its:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

